Citation Nr: 1300123	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-34 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for a right knee strain with mild patellar chondromalacia and mild patellofemoral degenerative changes.

2.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a left knee injury with chondromalacia patella, status post arthroscopic surgery for lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1981 to September 1985, from June 2004 to July 2005, and from July 2009 to September 2010. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for a right knee strain with an evaluation of 0 percent (effective July 3, 2005).  The RO also granted service connection for residuals of a left knee injury with chondromalacia patella and status post arthroscopic surgery at 0 percent disabling (effective July 3, 2005). 

In a September 2007 RO decision, the schedular evaluation for the right knee disability was increased to 10 percent (effective July 3, 2005), and the schedular evaluation for the left knee disability was increased to 10 percent (effective July 3, 2005).  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, these issues remain on appeal.  

In September 2008, June 2010, and October 2011 this claim was remanded for further development to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The right knee strain with mild patellar chondromalacia and mild patellofemoral degenerative changes has been manifested at worst by flexion to 130 degrees, hyperextension to 15 degrees, crepitus, and degenerative changes confirmed by 

MRI evidence.  There is no showing of ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or malunion or nonunion of the tibia and fibula.  

2.  The residuals of a left knee injury with chondromalacia patella, status post arthroscopic surgery for lateral meniscus tear have been manifested at worst by flexion to 120 degrees, hyperextension to 10 degrees, crepitus, and degenerative changes confirmed by MRI evidence.  There is no showing of ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or malunion or nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for a right knee strain with mild patellar chondromalacia and mild patellofemoral degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2012). 

2.  The criteria for an initial schedular rating in excess of 10 percent for residuals of a left knee injury with chondromalacia patella, status post arthroscopic surgery for lateral meniscus tear have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5295-5260 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that since the issues of entitlement to initial increased ratings for right and left knee disabilities are downstream issues from that of service connection (for which a VCAA letter was duly sent in September 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

The September 2005 letter with regard to his claim of service connection for right and left knee disabilities effectively notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In any event, VCAA notices were issued to the Veteran in November 2008 and June 2010 with regard to his claims for increased ratings.  These letters notified the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings and advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in October 2012.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records from all periods of service, VA outpatient treatment records, private treatment records, VA examination reports, and lay statements from the Veteran.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that these issues involve the Veteran's dissatisfaction with the initial ratings for his disabilities assigned following the grant of service connection, and staged ratings are to be considered.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The Veteran's right knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  His left knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § Diagnostic Code 5259-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  In addition, the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. at Note (1).

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher rating is not available under this Diagnostic Code.  

The Veteran's private physician, F. R., M.D., ordered x-rays of the bilateral knees, which were performed in July 2005.  The findings for each knee were reported as normal bones, joints spaces, and soft tissues.  An August 2005 private treatment record from Dr. F. R. reflects the Veteran's complaint of bilateral knee pain, right worse than left.  Examination findings included crepitance in both knees.  The impression of a September 2005 right knee MRI, which was ordered by Dr. F. R., was mild patellar chondromalacia; mild patellofemoral degenerative changes; no evidence for internal derangement identified otherwise. 

A September 2005 statement from the Veteran's employer indicated that he had worked as a driver for the company since 1996. 

The impression of a November 2005 left knee MRI ordered by Dr. F. R. included degenerative changes about the periphery of the lateral meniscus and at the tibio-fibular articulation; some focal tearing and ligament strain; and some mild patellar chondromalacia, particularly medially.

A December 2005 statement from Dr. G. R. indicated that the Veteran was not fit for military duties from the present time until after surgery due to left knee lateral meniscus tear, chondromalacia patella.  Dr. G. R. performed left knee surgery on the Veteran on January 9, 2006, and as noted above, the RO assigned a temporary total rating for the left knee from the date of surgery through February 28, 2006.  A January 2006 National Guard Commander's statement indicated that the Veteran had a problem with both knees and was unable to drive or perform his military duties.

A VA joints examination was scheduled in April 2006 to evaluate the Veteran's knee disabilities, but the Veteran refused the examination because he was unable to take time off from work.

In October 2006, the Veteran underwent a VA examination.  He described working out and sports injuries during service that led to his claimed knee disabilities and described the course of each knee disability as intermittent with remissions.  He denied needing assistive aids for walking and reported that he could stand up to one hour and walk more than three miles.  He endorsed pain and weakness on both sides, and instability, stiffness, locking one to three times a month, and tenderness on the left side.  He denied deformity, giving way, dislocation or subluxation, or flare-ups.

On examination of the bilateral knees, there was no swelling or deformity noted, gait was normal, and there was no instability.  Range of motion testing, bilaterally, revealed flexion to 140 degrees and extension to 0 degrees with no objective evidence of pain in either knee and with no additional loss of motion in either knee on repetitive use.  There was no joint ankylosis.  Specific to the right knee, the examination revealed crepitus and guarding of movement, clicks or snaps, and grinding.  The examiner noted abnormal motion of the left knee with crepitation and clicks or snaps.

The examination report reflects that the examiner reviewed the claims file, including recent MRI reports for both knees and the January 2006 left knee operative report from Dr. G. R. The Veteran indicated he was able to use his Nordic Track for exercise and stationary bike for conditioning, but noticed that lower extremity pushing and twisting motions could be more difficult.  He also stated that he had worked as a driver for the same company for over ten years.  With respect to the Veteran's occupational activities, the examiner commented that the Veteran's right and left knee disabilities resulted in decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain.  

The Veteran presented for an initial VA history and physical visit in January 2007 and identified his chief complaint as knee pain.  He denied swollen joints, leg cramps, or loss of muscle strength.  On examination, his gait was observed as coordinated and smooth; there was no misalignment, defects or deformities of the joints, bones, or muscles; and there was no muscle atrophy or weakness.  There was full range of motion with no pain or contractures, but crepitus was noted.  In July 2007, he complained of bilateral knee pain, which seemed to be worse with weather changes, and stiffness.  He denied giving way, but noted popping, cracking, and occasional swelling.  Reported objective findings included crepitus of the bilateral knees and full range of motion with no effusion.  X-rays of both knees were obtained the same day; the impression was essentially normal x-rays of both knees.  During an October 2007 routine follow-up, he reported bilateral knee pain, but no giving way.  He stated that he was exercising.

In his November 2007 substantive appeal, the Veteran indicated that over the past six months, he had experienced locking and more severe pain in both knees.  He believed that a 20 percent disability rating for each knee was warranted.

A March 2008 physical profile report reflects that the Veteran was placed on permanent profile restricting him from performing the APFT (Army Physical Fitness Test) 2-mile run and other running for conditioning due to left knee status post arthroscopy and right knee chondromalacia disabilities.

During October 2008 VA treatment, the Veteran again complained of bilateral knee pain, reporting that both knees lock and pop and sometimes give way.  He stated that he was using the treadmill, but was excused from running in the Reserves.

In June 2009, the Veteran's Reserve unit was ordered to active duty, effective July 2009.

In a March 2010 service treatment note, the Veteran complained of recent history of varus load to the left knee when he tripped over a rock and that he had experienced lateral knee pain since.  He denied current instability, swelling, locking, or catching.  On examination, the left knee had full symmetrical range of motion, tenderness to palpation to the iliotibial band insertion and the lateral collateral ligament.  The assessment was left knee iliotibial [band] strain.  Approximately two weeks later during follow-up treatment in March 2010, he reported 0/10 pain at present.  Reported objective findings included normal gait; knee flexion to 135 degrees bilaterally, right knee extension to 10 degrees, and left knee extension to 5 degrees, all with no pain with overpressure into flexion or extension; no effusion or edema; slight left quadriceps atrophy; no laxity with varus/valgus testing; mild tenderness to palpation at the lateral collateral ligament and lateral femoral epicondyle; and crepitus.  The assessment was joint pain localized in the [left] knee.

In April 2010, the Veteran rated his left knee pain as a 5-6/10.  Objective findings were similar to those reported in March 2010; however, there was objective evidence of pain with left knee flexion.  During a May 2010 evaluation, he stated that he was feeling much better and more confident with his left knee.  He denied current pain.  On examination, his gait was normal with his knee brace on.  He had full active range of motion of both knees except with hyperextension to 15 degrees on the right and to 10 degrees on the left.  He had no pain with flexion of either knee.

During July 2010 VA primary care treatment, the Veteran stated that he was back from his tour in Iraq and his left knee pain was worse after stepping on a rock and twisting his left knee and ankle.  On examination of the left knee, there was crepitus and full range of motion.

The Veteran underwent a VA examination again in January 2011.  He described the pain in his knees slowly becoming worse and stated that he aggravated his left knee disability when he injured his left knee in Iraq in March 2010.  He reported right knee pain, stiffness, and mild flare-ups every two to three weeks lasting for a period of hours with no significant loss of motion and little overall functional limitation during flare-ups.  He also identified left knee giving way, pain, stiffness, weekly locking episodes, repeated effusions, and severe flare-ups every two to three weeks lasting for a period of hours precipitated by sitting for long periods of time or with increased activity on his feet.  He believed he experienced more loss of motion due to pain and swelling during flare-ups and that he must stay off his feet for 30 minutes.  He denied flare-ups in the right knee and denied deformity, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or inflammation in either knee.

On examination of the bilateral knees, there was no swelling or deformity noted, gait was antalgic, and there was no instability.  There was crepitus, tenderness, and abnormal motion noted bilaterally as well as clicks or snaps on the left knee.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees on the right and flexion to 120 degrees and extension to 0 degrees on the left.  There was no objective evidence of pain with active motion on either side.  Following three repetitions of range of motion testing, there was no objective evidence of pain, fatigue, weakness, or incoordination and no additional limitations.  There was no ankylosis involving either knee.

The Veteran reported that he continued to work full-time as a truck driver and had lost less than one week from work during the last 12-month period due to routine medical examinations.  The examiner remarked that pain affected the Veteran's occupation.  He also commented that as the Veteran was not experiencing a flare on examination, it would be only with speculation that he could report limitation in range of motion during a flare-up.

Additional service treatment records dated from March 2008 to March 2012 were obtained and associated with the claims file in September 2012.  The records did not reflect ongoing complaints or treatment for right or left knee disabilities other than in records already described above.

The Board has carefully considered the medical and lay evidence of record, but finds that an initial increased schedular rating in excess of 10 percent is not warranted for either a right knee or left knee disability.

The Veteran's right knee disability has been manifested at worst by flexion to 130 degrees, hyperextension to 15 degrees, crepitus, and degenerative changes confirmed by MRI evidence.  His left knee disability has been manifested at worst by flexion to 120 degrees, hyperextension to 10 degrees, crepitus, and degenerative changes confirmed by MRI evidence.  These findings do not warrant a compensable rating for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.   

A higher rating for a right or left knee disability is not warranted under any potentially applicable provision because the medical evidence of record does not demonstrate any right or left knee ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limited flexion; limited extension; or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, an additional "symbolic" rating for range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for either knee.  As detailed, the October 2006 and January 2011 VA examiners remarked that decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain affected the Veteran's occupation as a truck driver.  His functional impairment due to such symptoms has been considered in assigning the 10 percent disability ratings for each knee.  While acknowledging the effects on his employment as reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

The Board has considered the assertions by the Veteran pertaining to his knees.  He is competent and credible to attest to the exhibited symptoms in his knees.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right and left knee disabilities because his subjective reports of knee symptoms such as instability, weakness, or locking episodes, have not been confirmed by objective medical evidence.  He has claimed flare-ups with regard to the left knee that requires his staying off his feet for about a half an hour.  There are no outpatient treatment reports noting flare-ups and the overall dysfunction exhibited even considering occasional flare-ups is contemplated in the current evaluation.  Accordingly, a rating in excess of 10 percent is not warranted for either the right or left knee disabilities, and the claims for higher initial ratings must be denied.

The Board has also considered whether staged ratings are appropriate (in addition to the temporary, total 100 percent ratings already assigned for the left knee disability).  The Board concludes that the criteria for an increased schedular rating for the right or left knee have not been met at any time during the period on appeal. Therefore, staged ratings for either knee disability are not warranted for any portion of the current appeal period.

In addition, at no time during this claim has the Veteran had compensable 
limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257 for either the right or left knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's right or left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's right and left knee disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 10 percent for a right knee strain with mild patellar chondromalacia and mild patellofemoral degenerative changes is denied.

An initial rating in excess of 10 percent for residuals of a left knee injury with chondromalacia patella, status post arthroscopic surgery for lateral meniscus tear is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


